Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 08/22/2022 is entered.
Claims 1-24, 26, 30, and 33-40 are cancelled.
Claims 25, 27, 28, 29, 31, 32, and 41-46 are pending and under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 has been considered by the examiner.
Response to Amendment
Any/all objections and/or rejections made in the previous office action and not repeated in this office action are withdrawn in view of the Applicants’ Amendment to the Claims filed on 08/22/2022.
Election/Restrictions
Applicant's election with traverse of invention Group I (i.e., claims 25-32) and of the species “toxin gene” as the type of first and second selection element in the reply filed on 11/24/2020 is as previously acknowledged.  
Priority
This US16/310,114 filed on 12/14/2018 is a 371 of PCT/KR2017/006212 filed on 06/14/2017 which claims priority benefit of US Provisional 62/350,282 filed on 06/15/2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The disclosure of the prior-filed application, Application No 62/350,282 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The ‘282 Provisional does not disclose elements of the currently amended claims as follows:  
Regarding claim 29 and claim 46, the ‘282 Provisional does not disclose “Staphylococcus aureus Cas9 (SaCas9)”.  
Regarding claims 31 and 42, the ‘282 Provisional does not disclose “lacZ gene”. 
Regarding claim 42, the ‘282 Provisional does not disclose that each of a first and second selection element is a toxin gene.
Regarding claim 43, the ‘282 Provisional does not disclose “HPRT” or “URA3”.  
Accordingly, the instant claims 29, 31, 42, 43, and 46 receive priority to 06/14/2017, the filing date of PCT/KR2017/006212. 
Response to Applicants’ Arguments regarding Priority
	The applicants’ response filed on 08/22/2022 has been fully considered but is unpersuasive because it does not point out where the inventions of claims 29, 31, 42, 43, and 46 are disclosed in the ‘282 Provisional.  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application.  
To receive priority benefit for a particular claim in a Provisional application, the Provisional application must be an application for a patent for an invention which is also disclosed in the prior application and in addition the priority document must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112.  Thus, the claimed invention in each claim must be disclosed.  If the claimed invention is not disclosed, the priority document is not sufficient to provide a priority date for the undisclosed invention.    Examiner has explicitly recited the elements of the particular claims to show that the invention of such claims is not disclosed in the '282 Provisional application.  Regarding the applicants’ argument that the priority document does not need to literally disclose the presently claimed invention, this argument is not persuasive because in the instant case, the ‘282 Provisional is completely silent to these claimed elements.  Further, the applicant has not pointed out how these elements might be disclosed in the ‘283 Provisional by using a similar but different terminology. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently amended independent claim 41 recites the limitation "the genome" in line 13.  There is insufficient antecedent basis for this limitation in the claim because there is no prior reference in the claim to a genome.  
Claims 42-46 are rejected for the same reasoning because they depend upon claim 41 and are not remedial.

Claims 25, 27, 28, 29, 31, 32, and 41-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are as follows: 
Currently amended independent claims 25 and 41 each recite in the alternative the critically essential elements of a “CRISPR complex”, “a single distinct guide RNA” and “the CRISPR enzyme”.  Because these elements are written in the alternative, embodiments of the base claims 25 and 41 are missing these critically essential elements.   The claims are presently amended to recite “a CRISPR complex or a vector capable of expressing components of the CRISPR complex”.  The claims do not specify what is included by the phrase “components of the CRISPR complex”.  The claims as presently written do not actually require a CRISPR enzyme or “a single distinct guide RNA” because the claim no longer requires the “CRISPR complex” (claim 25, part b, “introducing a CRISPR complex or a vector capable of expressing components of the CRISPR complex”.  However, it is considered that a CRISPR enzyme is critically essential element to the claimed methods because part (d) of the methods requires “evaluating the specificity or the activity of the CRISPR enzyme based on a result of the identifying”.
It would be remedial to not recite the “CRISPR complex” in the alternative.
	Claims 27, 28, 29, 31, 32 are rejected for the same reasoning because they depend upon claim 25 and are not remedial. Claims 42-46 are rejected for the same reasoning because they depend upon claim 41 and are not remedial.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim interpretation:  During examination, claims must be given their broadest reasonable interpretation in light of the specification.  Limitations from the specification must not be read into the claims.  The base claims 25 and 41 are presently amended to recite “a CRISPR complex or a vector capable of expressing components of the CRISPR complex”.  The claims do not specify what is included by the phrase “components of the CRISPR complex”.  As presently written, the claims do not actually require a CRISPR enzyme or “a single distinct guide RNA” because the claims no longer require the “CRISPR complex” (claim 25, part b, “introducing a CRISPR complex or a vector capable of expressing components of the CRISPR complex”).  Because base claim 25 no longer requires the limitation of a CRISPR enzyme, prior art which anticipates/renders obvious claim 25 also anticipates/renders obvious dependent claims 27-29 because these limitations are directed to the “CRISPR enzyme” of base claim 25.  Likewise, because base claim 41 no longer requires the limitation of a CRISPR enzyme, prior art which anticipates/renders obvious claim 41 also anticipates/renders obvious dependent claims 44-46 because these limitations are directed to the “CRISPR enzyme” of base claim 41.
Currently amended claims 25, 27-29, 31-32 and 41-46 STAND rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0357530 to Zhang et al (published 12/04/2014, of record) in view of Kleinstiver et al (“Engineered CRISPR-Cas9 nucleases with altered PAM specificities” Nature 2015 July 23; 523 (7561): pages 481-485; of record), in further view of Gabant et al (US2003/0017600 published 01/23/2003; of record).  
Regarding independent claim 25, part (a): Zhang et al disclose providing at least one cell comprising a first plasmid and a genome, wherein the cell is an E. coli cell (e.g., para 0263, line 1).  
Regarding independent claims 25 and 41, Zhang et al disclose a method for evaluating a specificity or activity of a CRISPR enzyme. Zhang et al disclose that the first plasmid comprises a first nucleic acid and a first selection element operably linked to the first nucleic acid, wherein the genome comprises a second nucleic acid having a sequence homology less than 100% with the first nucleic acid and contacting a CRISPR complex to the first nucleic acid and the second nucleic acid respectively, wherein the CRISPR complex comprises a guide RNA and the CRISPR enzyme, wherein the first nucleic acid is an on-target of the CRISPR complex, and wherein the second nucleic acid is an off-target of the CRISPR complex.  For example, Zhang et al recite in para paragraphs 0042-0046:
[0042] Aspects of the invention comprehend improving the specificity of a CRISPR enzyme, e.g. Cas9, mediated gene targeting and reducing the likelihood of off-target modification by the CRISPR enzyme, e.g. Cas9. The invention in some embodiments comprehends a method of modifying an organism or a non-human organism with a reduction in likelihood of off-target modifications by manipulation of a first and a second target sequence on opposite strands of a DNA duplex in a genomic locus of interest in a cell comprising delivering a non-naturally occurring or engineered composition comprising:

[0043] I. a first CRISPR-Cas system chimeric RNA (chiRNA) polynucleotide sequence, wherein the first polynucleotide sequence comprises: (a) a first guide sequence capable of hybridizing to the first target sequence, (b) a first tracr mate sequence, and (c) a first tracr sequence, [0044] II. a second CRISPR-Cas system chiRNA polynucleotide sequence, wherein the second polynucleotide sequence comprises: (a) a second guide sequence capable of hybridizing to the second target sequence, (b) a second tracr mate sequence, and (c) a second tracr sequence, and [0045] III. a polynucleotide sequence encoding a CRISPR enzyme comprising at least one or more nuclear localization sequences and comprising one or more mutations, wherein (a), (b) and (c) are arranged in a 5' to 3' orientation, wherein when transcribed, the first and the second tracr mate sequence hybridize to the first and second tracr sequence respectively and the first and the second guide sequence directs sequence-specific binding of a first and a second CRISPR complex to the first and second target sequences respectively, wherein the first CRISPR complex comprises the CRISPR enzyme complexed with (1) the first guide sequence that is hybridized to the first target sequence, and (2) the first tracr mate sequence that is hybridized to the first tracr sequence, wherein the second CRISPR complex comprises the CRISPR enzyme complexed with (1) the second guide sequence that is hybridized to the second target sequence, and (2) the second tract mate sequence that is hybridized to the second tracr sequence, wherein the polynucleotide sequence encoding a CRISPR enzyme is DNA or RNA, and wherein the first guide sequence directs cleavage of one strand of the DNA duplex near the first target sequence and the second guide sequence directs cleavage of the other strand near the second target sequence inducing a double strand break, thereby modifying the organism or the non-human organism with a reduction in likelihood of off-target modifications. [0046] In some methods of the invention any or all of the polynucleotide sequence encoding the CRISPR enzyme, the first and the second guide sequence, the first and the second tracr mate sequence or the first and the second tracr sequence, is/are RNA. In further embodiments of the invention the polynucleotides encoding the sequence encoding the CRISPR enzyme, the first and the second guide sequence, the first and the second tracr mate sequence or the first and the second tracr sequence, is/are RNA and are delivered via liposomes, nanoparticles, exosomes, microvesicles, or a gene-gun. In certain embodiments of the invention, the first and second tracr mate sequence share 100% identity and/or the first and second tracr sequence share 100% identity. In some embodiments, the polynucleotides may be comprised within a vector system comprising one or more vectors. In preferred embodiments of the invention the CRISPR enzyme is a Cas9 enzyme, e.g. SpCas9.

Further, regarding the limitation of a “single distinct” gRNA, Zhang et al disclose in para 0261, that “[t]hroughout this application, chimeric RNA may also be called single guide, or synthetic guide RNA (sgRNA)”.  Further, in paragraph 0521, Zhang et al recites: “Applicants choose sequences for unique, single RNA-guided Cas9 recognition in the genome to minimize off-target effects”.  Further, in paragraph 0552, Zhang et al recite “[e]xamples of a single guide-RNA to introduce targeting indels at a gene locus”. 
Further, in paragraph 0576], Zhang et al recites:
Huntington's Disease: Applicants design guide RNA based on allele specific mutations in the HTT gene of patients. For example, in a patient who is heterozygous for HTT with expanded CAG repeat, Applicants identify nucleotide sequences unique to the mutant HTT allele and use it to design guide RNA. Applicants ensure that the mutant base is located within the last 9 bp of the guide RNA (which Applicants have ascertained has the ability to discriminate between single DNA base mismatches between the target size and the guide RNA).  
Further, in paragraph 0938, Zhang et al disclose that “Applicants designed and PCR amplified single gRNAs targeting mouse TET and DNMT family members” (as described herein). Targeting efficiency was assessed in N2a cell line (FIG. 33).
Regarding claims 27 and 44, Zhang et al discloses that CRISPR enzyme may be mutated/variant. (para 1031-1032).
Regarding claims 28 and 45, Zhang et al discloses that the CRISPR enzyme is a Cas9. (e.g., para 0042-0046).
Regarding claims 29 and 46, Zhang et al discloses that the Cas9 is Streptococcus pyogenes Cas9 (SpCas9). [Para 0046].
Regarding claims 31 and 42, Zhang et al discloses that the first selection element is a toxin gene (e.g. para 218).  For example, Zhang et al disclose wherein one of the first nucleic acid and the second nucleic acid is on-target for the target specific nuclease, and the other is off-target for the target specific nuclease (e.g., para 0045).  Genomic DNA inherently contains many target sequences and elements encoding genes which encompass genes which may be reporter genes including a “tagging gene” and a toxin gene.  In paragraph 0302, Zhang et al disclose using reporter genes operably linked to expression of CRISPR enzyme, including luciferase, tagging genes, and toxin genes.  Specifically, in para 0499, Zhang et al disclose using a negative selection diphtheria toxin (DTA) driven by PGK.
Per claim 43, Zhang et al disclose that a selection element may be a toxin gene which is dependent on a specific cell type.  For example, Zhang et al disclose modifying an HPRT locus for increasing the frequency of gene modification (e.g., para 218 and 0344).  Further, genomic DNA inherently contains many target sequences and elements encoding genes which encompass genes which may be reporter genes including a “tagging gene” and a toxin gene.  For example, in paragraph 0302, Zhang et al disclose using reporter genes operably linked to expression of CRISPR enzyme, including toxin genes.  Specifically, in para 0499, Zhang et al disclose using a negative selection diphtheria toxin (DTA) driven by PGK.
However, Zhang et al differs from the present claims 25 and 41 in explicitly identifying for each cell (i) whether or not the first selection element is expressed, and (ii) whether or not the cell is dead (per claim 25) (or whether both selection elements are expressed per claim 41); whereby whether or not an off-tarqet modification and an on-target modification occurs in the cell can be identified and evaluating the specificity or the activity of the CRISPR enzyme based on a result of the identifying.
	Further, Zhang et al differs from claim 41 in explicitly disclosing a first and second plasmid (rather than a first plasmid and a genome per claim 25).
	Kleinstiver et al disclose a method for evaluating a specificity or activity of a CRISPR enzyme (e.g., abstract, pages 11-13, under heading: Extended Data, showing Cas9 and sgRNA expression plasmids and selection plasmids form spacer and PAM sequence).  
Kleinstiver et al disclose a screening assay using a first and second plasmid to detect off-target and on-target activities.  
Kleinstiver et al disclose CRISPR complexes with SpCas9 and guide RNAs.  
Kleinstiver et al use bacterial (including E. coli) based selection systems (abstract).  
Kleinstiver et al disclose identifying for each cell (i) whether or not the first selection element is expressed, and (ii) whether or not the cell is dead; whereby whether or not an off-tarqet modification and an on-target modification occurs in the cell can be identified and evaluating the specificity or the activity of the CRISPR enzyme based on a result of the identifying (e.g., pages 11-13, 26).
	The level of skill in the art of CRISPR technology and screening for Cas selectivity using differential off-target and on-target analysis was high before the effective filing date of the presently claimed invention as shown in Kleinstiver et al and as shown in Zhang et al especially in paragraph [0042]:
Aspects of the invention comprehend improving the specificity of a CRISPR enzyme, e.g. Cas9, mediated gene targeting and reducing the likelihood of off-target modification by the CRISPR enzyme, e.g. Cas9. The invention in some embodiments comprehends a method of modifying an organism or a non-human organism with a reduction in likelihood of off-target modifications by manipulation of a first and a second target sequence on opposite strands of a DNA duplex in a genomic locus of interest in a cell comprising delivering a non-naturally occurring or engineered composition…
One of ordinary skill in the art would have been motivated to combine the CRISPR/Cas gene editing toxin screening elements of Zhang et al with the off-target/on-target methods of Kleinstiver et al to determine an efficient screen in vivo for off-target and on-target analysis. 
It would have been obvious to combine the elements of Zhang et al (e.g. reporter screens using toxin genes as negative selection reporter, and depending on cell type) as these were considered successful lab procedures before the effective filing date of the presently claimed invention as evidenced by Zhang et al and Kleinstiver et al and were in the same field of study of CRISPR/Cas/guide RNA screening in cells.  For example, Zhang et al recites in paragraph 0007 and 0344 just below:
[0007] Functional genomic screens and libraries attempt to characterize gene function in the context of living cells and hence are likely to generate biologically significant data. There are three key elements for a functional genomics screen: a good reagent to perturb the gene, a good tissue culture model and a good readout of cell state. Good reagents that allow for precise genome targeting technologies are needed to enable systematic reverse engineering of causal genetic variations by allowing selective perturbation of individual genetic elements, as well as to advance synthetic biology, biotechnological, and medical applications. Although genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome.

[0344] A cell model or animal model can be constructed in combination with the method of the invention for screening a cellular function change. Such a model may be used to study the effects of a genome sequence modified by the CRISPR complex of the invention on a cellular function of interest. For example, a cellular function model may be used to study the effect of a modified genome sequence on intracellular signaling or extracellular signaling. Alternatively, a cellular function model may be used to study the effects of a modified genome sequence on sensory perception. In some such models, one or more genome sequences associated with a signaling biochemical pathway in the model are modified.
In view of the high skill level in the art before the effective filing date of the presently claimed invention, it is considered that one of ordinary skill in the art having the Zhang et al reference in combination with the Kleinstiver et al reference would have had a reasonable expectation of success to combine the screening methods disclosed in Zhang et al and Kleinstiver et al with analysis of CRISPR protein differential Off-target versus On-target effectiveness as disclosed in Kleinstiver et al to arrive at the presently claimed invention. 
Further, regarding instant claims 32 and 43, Zhang et al in combination with Kleinstiver et al does not disclose using ccdB gene as a selection element in E. coli.
	Gabant et al disclose double selection vector plasmids for use in E. coli and that ccdB-containing vectors are a preferred selection element in a plasmid as a cell death selection tool.  (e.g., abstract; ref claim 6). 
Gabant et al disclose in [para 0002] that:
Efficient positive selection cloning vectors were developed using CcdB (control of cell death B), a gene of the F plasmid coding for a natural poison acting on the E. coli gyrase (Bernard et al., 1994 and U.S. Pat. No. 5,910,438. The ccd operon belongs to the poison-antidote systems found in different natural large plasmids (Jensen and Gerdes, 1995; Couturier et al., 1998). These poison-antidote loci (also termed post-segregational killing systems) contribute to the stability of low copy number plasmids in bacterial populations by killing daughter cells that have not inherited a plasmidic copy. 

	One of ordinary skill in the art would have been motivated to use a ccdB gene as a positive selection element in an E.coli screening method of Zhang et al in view of Kleinstiver et al for the rationale of Gabant et al suggested in para 0003:
[0003] The main advantages of the ccdB-containing vectors over the other positive selection systems are i) the small size of their selective gene (ccdB: 303 bp), ii) the fact that the vector can be amplified in a host harboring a mutation that confers total resistance to the CcdB poison (gyrA462 resistant strain ; Bernard and Couturier, 1992). Since E. coli is the host used for most molecular cloning strategies, it is important to develop new systems which can enrich and widen the range of cloning possibilities. The positive selection technology using CcdB has been used to derive new vectors adapted to peculiar purposes: PCR cloning vectors (Gabant et al., 1997), vectors adapted for bacterial genetics (Gabant et al., 1998), and recently a kid gene belonging to the CcdB family has been used to design new cloning vectors (Gabant et al., 2000).

In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to substitute a ccdB toxin gene for a screening assay requiring a double selection in E.coli, as rendered obvious by the combination of Zhang et al and Kleinstiver et al, to arrive at the presently claimed invention. 
Response to Arguments
The Applicants’ arguments filed on 08/22/2022 have been fully considered but are unpersuasive.  The applicants argue that regarding the base claims 25 and 41, the cited art does not disclose the following elements:
-a first plasmid comprising a first nucleic acid which is an on-target of the CRISPR complex;
-a cell that comprises the first plasmid; and 
-introducing a CRISPR complex to the cell, wherein the CRISPR complex comprises a single distinct guide RNA. 
However, the applicants’ argument that the cited references do not disclose all the elements of claims 25 and 41 is unpersuasive.  First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, a plasmid comprising a ccdB gene as a selection element in E. coli is disclosed in Gabant et al.  Also, Kleinstiver et al disclose a method for evaluating a specificity or activity of a CRISPR enzyme (e.g., abstract, pages 11-13, under heading: Extended Data) showing Cas9 and sgRNA expression plasmids).  
Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “CRISPR enzyme” and “single distinct guide RNA”) are not required in the rejected claim(s).  The claims as presently amended recite the CRISPR complex in the alternative. The present claims do not actually require a CRISPR enzyme or “a single distinct guide RNA” because the claims no longer require the “CRISPR complex”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Also, the applicants’ argument that Zhang et al does not disclose the limitation of a “single distinct” gRNA, the argument is unpersuasive because Zhang does disclose a single distinct gRNA throughout their specification as noted in the body of the rejection above.  For example, Zhang et al disclose in para 0261, the “[t]hroughout this application, chimeric RNA may also be called single guide, or synthetic guide RNA (sgRNA)”.  Further, in paragraph 0521, Zhang et al recites: “Applicants choose sequences for unique, single RNA-guided Cas9 recognition in the genome to minimize off-target effects”.  Further, in paragraph 0552, Zhang et al recite “[e]xamples of a single guide-RNA to introduce targeting indels at a gene locus”. Further, in paragraph 0576], Zhang et al recites:
Huntington's Disease: Applicants design guide RNA based on allele specific mutations in the HTT gene of patients. For example, in a patient who is heterozygous for HTT with expanded CAG repeat, Applicants identify nucleotide sequences unique to the mutant HTT allele and use it to design guide RNA. Applicants ensure that the mutant base is located within the last 9 bp of the guide RNA (which Applicants have ascertained has the ability to discriminate between single DNA base mismatches between the target size and the guide RNA).  

Further, in paragraph 0938, Zhang et al disclose Applicants designed and PCR amplified single gRNAs targeting mouse TET and DNMT family members (as described herein). Targeting efficiency was assessed in N2a cell line (FIG. 33).  Further, in paragraph 0938, Zhang et al recites: “Applicants designed and PCR amplified single gRNAs targeting mouse TET and DNMT family members (as described herein) Targeting efficiency was assessed in N2a cell line (FIG. 33)”.
Lastly, the applicants’ arguments regarding the dependent claims is unpersuasive.  The argument does not address the dependent claims separately but relies on their argument against the independent claims.  The argument against claims 25 and 41 is unpersuasive for reasons provided above.

Conclusion
No claims allowed.
Related art which is not being applied in this office action but may be applied in a future office action if appropriate: 
US PGPub 2016/0153006 to Zhang et al;
US PGPub 2016/0177278 to Wolfe et al; and
Morgens et al “Genome-scale measurement of off-target activity using Cas9 toxicity in high-throughput screens” (Nature Communications: 2017 Vol. 8 15178; published May 5, 2017; pages 1-8; of record) Note that this article could only be prior art for claims which do not receive priority to the ‘282 Provisional.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658